2.	The disclosure is objected to because of the following informalities:  At page 1 of the specification, the priority claim at lines 7-8 should be moved to between lines 3 and 4.  See 37 CFR 1.77(b)(2) and (8).  Appropriate correction is required.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are unclear because the meaning of the terms “arginine derivatives” and “arginine analogs” (see claims 1-4 and 13)  is unknown.  It is unclear what degree of structural and/or functional similarity a compound must have with arginine in order to constitute a derivative or an analog of arginine.  It is further unclear as to what the distinction is between an arginine derivative and an arginine analog.  The terms are not defined in the claims, the specification, or the art.  There is some discussion of the terms at page 12, paragraph [0027], of the specification.  However, this section of the specification only provides examples of derivatives and analogs, and an example is not a definition.  Note, e.g., the use of “may” at page 12, lines 3, 4, and 10; the use of “preferably” at line 7; and “an example” at lines 11 and 15.  Further, the examples of arginine derivatives and arginine analogs at page 12, paragraph [0027], appear to contradict the claim requirements.  Page 12, lines 5-6, recites that 0a-b) group is only preferred, not required.  However, claim 1, lines 2-3, and claim 3, lines 3-4, require that two amino groups or imino groups must be protected, which may imply that any arginine derivative or arginine analog must comprise at least two amino or imino groups in its side chain.  The scope of the claim terminology can not be determined, and must be clarified.  There is no explicit antecedent basis in claims for the phrase “the side chain” at claim 1, line 3, and claim 3, line 3.  It is recognized that arginines inherently comprise a side chain.  It is unclear if the phrase “the side chain” implicitly limits the structures of arginine derivatives and arginine analogs to amino acids comprising a side chain.  The term “derivatives” at claim 5, lines 2 and 3; claim 9, line 2; and claim 11, line 2; renders the claims indefinite.  The term “derivatives” is not defined in the claims, the specification, or the art, and it is unclear what degree of structural and/or functional similarity a compound must have with pyridine, imidazole, amino acids, valine, isoleucine, or N-alkylated amino acids in order for the compound to be considered a derivative thereof.  Claims 12 and 13 are indefinite because the meaning of the terminology “distribution system reaction device” is unclear.  The terminology is not defined in the claims, the specification, or the art.  It is not clear what structural and/or functional limitations are required for a “distribution system reaction device”.  It would appear that any chemical reactor inherently must comprise some type of distribution system so that a product, and optionally any unused reactants and/or byproducts, can be removed.  Clarification of the scope of the terminology is required. 
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 12 recites that the reaction with the amine “is performed in a distribution system reaction device”, and dependent claim 13 recites that the reaction with the halogenated formate ester is performed “in the distribution system reaction device”.  However, any chemical reactor inherently will comprise a distribution system, e.g., for removal of the reaction product.  Accordingly, dependent claims 12 and 13 appear to recite merely that the reactions occur in a reaction device, which is inherent in the method of independent claim 1.  Claims 12 and 13 are of identical scope with the independent claim, and therefore are improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	Applicant is advised that should claims 1 and 2 be found allowable, claims 3 and 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

6.	Claims 8 and 11 are objected to because of the following informalities:  At claim 8, lines 3 and 4, “bromomate” appears to be a misspelling, probably of “bromoformate”.  At claim 11, line 2, a comma should be inserted after “isoleucine”.  Appropriate correction is required.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Gotz dissertation (Georgia Institute of Technology, May 2004).  The Gotz et al dissertation teaches a method for synthesizing dipeptide vinyl sulfones, including Arg-Phe-VS-Ph·2HCl and Arg-Hph-VS-Ph·2HCl.  The starting reactant is Boc-Arg(Boc)2-OH, which is reacted with Phe-VS-Ph·HCl or with Hph-VS-Ph·HCl using the standard mixed anhydride coupling method.  The standard mixed anhydride coupling method involves the reaction of the two amino acids in the presence of N-methylmorpholine (NMM) and isobutyl chloroformate (iBCF).  See Chapter 2, pages 19-20 including Figure 2.2, and pages 33-35. The NMM taught by the Gotz dissertation corresponds to Inventors’ base.  The Boc protecting groups taught by the Gotz dissertation are carbamate-based protecting groups.  
9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over the Gotz dissertation (Georgia Institute of Technology, May 2004) as applied against claims 1-4, 7-9, 12, and 13 above, and further in view of Seko et al (U.S. Patent Application Publication 2003/0013725).  The Gotz et al dissertation teaches a method for synthesizing dipeptide vinyl sulfones using the standard mixed anhydride coupling method, with N-methylmorpholine as the base, but does not teach a base which is pyridine or dimethylaminopyridine.  Seko et al teach that amidation reactions can be performed via mixed acid anhydride reaction, which can use various bases such as pyridine, dimethylaminopyridine, and N-methylmorpholine.  See paragraphs [0300], [0302], and [0306].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pyridine or dimethylaminopyridine bases taught by Seko et al for the N-methylmorpholine base taught by the Gotz dissertation, because both references teach mixed acid anhydride reactions for forming amides; because Seko et al teach that pyridine, dimethylaminopyridine, and N-
10.	Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious the claimed method in which the nucleophilicity of the amine reactant is as recited in claim 10.  There is no reason to be believe that the nucleophilicity of the alpha amino present in the Phe-VS-Ph·HCl or Hph-VS-Ph·HCl reactants taught by the Gotz dissertation is lower than the nucleophilicity of the 18 amino acids specified in claim 10, e.g., is less than the nucleophilicity of the alpha-amino group of Phe.  Further, there is no motivation or any other type of suggestion to substitute, e.g., valine, isoleucine, or an N-alkylated amino acid, for the Phe or Hph residues present in the amine reactants taught by the Gotz dissertation.
	The Japanese Patent Application 2-62892 (equivalent to the European Patent Application 341,915, which is used herein as a translation), cited and applied in the International Search Report and the Written Opinion, has been carefully considered but is not deemed to anticipate or render obvious the instant claimed method.  While the Japanese Patent Application ‘892 teaches peptide synthesis using protected arginine and protected arginine derivatives (see, e.g., page 10, line 2, and page 11, lines 35-37 and 47, of the translation), the Examples show the presence of only a single protecting group attached to the side chain of the Arg or Arg derivatives.  The Japanese Patent Application ‘892 does not provide any basis for finding that multiple side chain 
	The Verdini et al article (Tetrahedron Letters, Vol. 33, pages 6541-6542) is cited as art of interest, teaching protected arginine residues in which the side chains are di-protected with Boc.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 14, 2022